Citation Nr: 0421773	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  04-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1949 and from November 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In August 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his bilateral hearing loss and 
tinnitus are attributable to acoustic trauma he experienced 
during service.  Specifically, the veteran maintains that he 
suffered noise exposure while serving in an artillery crew.  
His DD-214, Report of Separation from the Armed Forces, 
confirms that he served in a Service Battery with the 987th 
Armored Field Artillery Battalion during the Korean Conflict.  

A review of the records reveals that the veteran has not been 
evaluated by VA in connection with his claim.  It is 
therefore the opinion of the Board that a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature and etiology of the veteran's 
hearing disorders and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The veteran should be scheduled for a VA 
examination in order to determine the nature, 
severity, and etiology of any hearing loss 
and/or tinnitus.  All testing deemed 
necessary by the examiner should be performed 
and the results reported in detail.  It is 
requested that the examiner obtain a detailed 
in-service and post service history of noise 
exposure.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the report.  
On the basis of the current examination 
findings and information contained in the 
claims file, the examiner is requested to 
render an opinion whether it is at least as 
likely as not (probability of fifty percent 
or more) that any hearing loss and/or 
tinnitus diagnosed is related to the 
veteran's military service in an armored 
field artillery battalion.  The examiner 
should explain the rationale for any opinion 
expressed.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




